Citation Nr: 0005893	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  91-56 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease 
to include as being secondary to the service-connected 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1944 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1989 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for rheumatic fever, for a heart condition as 
residual of rheumatic fever, and for coronary artery disease 
and hypertension.  A hearing was held in November 1991 at the 
VA Central Office in Washington, D.C., before C.W. Symanski, 
who is the member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).

This case was previously before the Board in January 1992, 
May 1994, and September 1996, and was remanded each time for 
additional evidentiary development.  The Board notes that by 
rating action in September 1998, the RO granted service 
connection and noncompensable ratings for the veteran's 
rheumatic fever and rheumatic heart disease.  Because there 
has been a complete grant of the benefits sought as to those 
two issues only, those issues will not be considered by the 
Board herein.


FINDINGS OF FACT

1.  The veteran's claim for service connection for coronary 
artery disease was not accompanied by any medical evidence to 
support that allegation.

2.  The claim for service connection for coronary artery 
disease is not plausible.



CONCLUSION OF LAW

The veteran's claim of service connection for coronary artery 
disease is not well-grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records demonstrate that at the time of the 
veteran's induction examination in June 1944 his heart and 
blood vessels were noted to be normal, his chest x-ray was 
negative, and his serologic report was negative.  In March 
1945 he was admitted to the sick list with a diagnosis of 
rheumatic fever.  His blood sedimentation rate was elevated 
to 22 and did not return to normal within three weeks.  
Electrocardiogram (EKG) disclosed serial changes, which were 
considered indicative of acute myocarditis.  There was no 
evidence of cardiac enlargement, but an aortic systolic 
murmur was heard which was transmitted to the left axilla.  
Joint pain and swelling subsided before May 1945.  A history 
of rheumatic fever prior to enlistment was noted.  The 
veteran was noted to have had joint aches and pains at 15 and 
17 years and limited physical activity due to his heart.  
Objective findings at that time indicated a systolic murmur 
at the apex and base.  A report of medical survey dated in 
August 1945 indicated that the veteran presented with 
characteristic history and findings of rheumatic fever, and 
had a total of 142 sick days with that diagnosis.  In view of 
his previous attacks, the prolonged elevation of the 
sedimentation rate, the evidence of persistent cardiac 
involvement, and the likelihood of further recurrences, it 
was the opinion of the Board of Medical Survey that the 
veteran was not physically qualified for retention in the 
service.  

In a letter received in October 1983, Theodore D. Whitsel, 
M.D. indicated that he treated the veteran from 1971 until 
October 1983 and reported that the veteran's last examination 
on October 24, 1983 showed no significant physical 
abnormalities, and his EKG was noted to be normal.

Private medical records dated in June 1984 indicate that the 
veteran suffered from chronic bronchitis.  A prior medical 
history of rheumatic fever for nine months in the service was 
noted.  His heart and lungs were found to be "ok".  In 
March 1987 he was referred to a cardiologist because of a 
grade I systolic murmur.  

VA outpatient treatment records showed that in March 1988 the 
veteran was seen for a complaint of tightness across his 
chest at night and episodic pain in the chest and down both 
arms, that was not associated with nausea, sweating or 
shortness of breath.  He related that he had not felt normal 
in the chest for years.  The diagnosis was rule out CAD 
(coronary artery disease) and angina pectoris.  In April 1988 
he was noted to have a grade I to II/VI systolic ejection 
murmur with decreased left sinus bradycardia at the apex.  In 
November 1988 he was seen for complaint of chest pain and 
angina after eating, and on walking, which resolved on rest.  
The assessment was hypertension controlled, recent 
exacerbation angina stable ASHD (arteriosclerotic heart 
disease).  An echocardiographic report dated in January 1989 
showed no diagnostic abnormalities.  In May 1989 he was 
hospitalized and underwent a cardiac catheterization.  The 
diagnoses included coronary artery disease, involving diffuse 
involvement of the left anterior descending and a narrow 
lesion of the left circumflex, diffuse disease of the right 
circumflex artery and obliteration of the second obtuse 
marginal.  In July 1989 he was seen for follow-up and the 
assessment was coronary artery disease with stable angina.  

On VA examination in September 1989 objective findings 
included a marked systolic murmur with mitral focus that 
could be heard on all foci and carotid arteries.  The 
examiner noted that the veteran had a history of rheumatic 
fever since 1945.  A complaint of shortness of breath with 
minor exertion and history of angina with physical exertion 
was also indicated.  The diagnosis was rheumatic fever.  

In May 1990 the veteran and his wife testified at a personal 
hearing at the RO that he never suffered from rheumatic fever or 
rheumatic heart disease prior to service, and he claimed that he 
was an active athlete in high school.  He also submitted sworn 
statements, to the same effect, from numerous persons, including 
relatives, classmates, and one private medical doctor.  He 
claimed that during service he was hospitalized for five months 
with rheumatic fever.  He testified that after he service he was 
seen for heart problems in November 1988, when he experienced a 
tightness across his chest, which was later found to be angina.  

In November 1991 the veteran testified at a personal hearing 
before the undersigned Member of the Board.  He indicated that 
following service he had yearly physicals including EKG, x-ray 
studies and blood tests, as he had been advised to do at the time 
of his discharge.  He related that although the records of all 
but recent examinations were not available, his private medical 
doctors always advised him that he had a heart murmur, and 
occasionally mentioned heart skipping.  He testified that one 
physician, Dr. Whitsel, attributed his cough to rheumatic fever.  
He claimed that he had not suffered from shortness of breath or 
chest pains over the year prior to hearing, but reported joint 
pains similar to those in service and tachycardia over the years 
since service.  He indicated that he first noted angina and 
shortness of breath prior to 1989.  He testified that he had a 
heart murmur during service, but that no doctor prior to service 
had ever mentioned anything to him about a heart murmur.  He 
claimed that coronary artery disease was first diagnosed in 1989.  
He reported that he was not treated for coronary or cardiac type 
complaints in the first couple of years after service.  He 
thought the coronary artery disease was related to his rheumatic 
fever because he claimed there was never anything said about him 
having a heart condition or murmur, until after he had rheumatic 
fever.  

On VA examination conducted in May 1992 the veteran complained of 
shortness of breath on minimal exertion and a history of chest 
pain and occasional missing heartbeat.  Physical examination 
revealed mild systolic bruit in both carotid arteries, worse on 
the left.  Heart beat was regular and there was a systolic murmur 
on the mitral focus radiated to the base and an additional, 
muffled murmur at the base on the right, second intercostal space 
or aortic focus.  The report of an EKG study, although partially 
illegible, indicated normal sinus rhythm, cannot rule out 
inferior infarct, and abnormal EKG.  The diagnoses were status 
post rheumatic fever and status post rheumatic heart disease.  

The report of an additional VA examination conducted by a 
cardiologist in November 1992 reflects the veteran reported a 
history of rheumatic fever with a leaky valve for which he had 
been followed yearly.  Physical examination disclosed a grade II 
systolic ejection murmur audible at the base, which lasted only 
1/2 to 2/3 of systole.  An electrocardiogram showed sinus rhythm 
with occasional premature atrial contraction and premature 
ventricular contraction.  An echocardiogram report indicated mild 
aortic stenosis and no finding to suggest rheumatic heart 
disease.  The diagnosis and impression was that there was no 
evidence of rheumatic heart disease.  It was noted that the 
veteran did have coronary artery disease with stable angina and 
mild aortic stenosis which, in the absence of mitral valve 
disease, was unlikely rheumatic.  

In June 1993 the veteran was admitted to a VA Medical Center 
(VAMC) for complaint of chest pain, occurring while walking and 
carrying a heavy object.  Physical examination at that time 
disclosed normal heart sounds, with regular rhythm and rate and 
no murmur.  EKG revealed sinus bradycardia with occasional 
premature ventricular contractions, left anterior descending, and 
SGT changes.  The diagnoses included stable angina and history of 
coronary artery disease.

Private medical records dated in July 1993 show that on referral 
for a stress test the veteran was found to have significant S-T 
changes to the septum and a markedly reduced workload capacity.  
The impression was coronary artery disease, hypertension, chronic 
bronchitis and status post rheumatic fever.  He was referred for 
cardiac catheterization to evaluate for ischemic heart disease.  
In August 1993 he underwent triple coronary artery bypass 
grafting, left internal mammary artery, left anterior descending 
artery, separate portion of reverse saphenous vein to circumflex 
marginal coronary artery and posterior descending branch of the 
right coronary artery.  His pre- and post-operative diagnosis was 
coronary artery disease.

In February 1994 the veteran was noted to be proceeding well in 
cardiac rehabilitation program.  Physical examination revealed a 
II/IV systolic murmur and I/VI carotid bruit. The impression was 
status post coronary artery bypass graft, coronary artery 
disease; hypertension, controlled; chronic bronchitis, and status 
post rheumatic fever.  

An echocardiogram performed in June 1994 disclosed thickened and 
calcified aortic valve with a mean gradient of 39 mmHg suggestive 
of moderate valvular aortic stenosis by Doppler techniques; 
normal left ventricular chamber size with normal left ventricular 
systolic function (EF 60%); and color flow Doppler study 
revealing minimal mitral insufficiency, minimal aortic 
insufficiency and minimal tricuspid insufficiency.  

On VA examination conducted in January 1995 the veteran 
complained of occasional palpitations.  An EKG conducted in 
February 1994 was noted to have shown no pressure overload or 
left ventricular hypertrophy and an apparent old myocardial 
infarction in the inferior area.  The diagnoses were 
atherosclerotic heart disease, status post coronary artery bypass 
graft; angina, stable; calcific aortic stenosis, trivial; history 
of rheumatic fever with possible rheumatic heart disease, and 
fairly mild aortic stenosis.  With regard to rheumatic heart 
disease, the examiner noted that according to his history the 
veteran had an acute episode of rheumatic fever that developed 
into rheumatic heart disease.  The examiner's opinion was that 
the veteran's major disease at the current time was related to 
coronary artery disease, improved with bypass surgery.  The 
examiner commented that there was no relation between coronary 
artery disease and rheumatic heart disease, even though one might 
compound or aggravate the other.  An EKG report dated in February 
1995 indicated normal sinus rhythm with first degree A-V block 
with occasional premature ventricular complexes, left anterior 
fascicular block, inferior infarct (cited on or before May 17, 
1994) nonspecific S-T and T wave abnormality, abnormal EKG when 
compared with EKG of May 17 1994.  

As noted above, in September 1996 the Board remanded this 
matter to the RO for further evidentiary development.

On VA examination in November 1997 the examiner indicated 
that the veteran's diagnosis remained the same--
atherosclerotic heard disease, status post coronary artery 
bypass graft with angina, stable, New York Heart Association 
functional classification 2, slight limitation of physical 
activities, ordinary physical activities with mild 
symptomatology.  It was also noted that the veteran had an 
established diagnosis of rheumatic heart disease and had a 
trivial degree of aortic stenosis.  In answering the direct 
questions of the rating board, the VA examiner indicated that 
based on the medical evidence, the veteran had rheumatic 
heart disease that followed an episode of acute rheumatic 
fever that had been documented in previous reports by 
different care providers.  It was noted that his rheumatic 
heart disease was mild, considering that he was 76 and there 
had been no significant evidence of symptomatology that might 
be related to this trivial aortic stenosis.  

On VA examination in 1997 the examiner further noted that the 
veteran had coronary artery disease, and thought that the 
coronary artery disease, at the time of the initial 
symptomatology, might have been "minimally aggravated" by 
whatever degree of trivial aortic stenosis there was at that 
particular time.  With respect to the symptomatology of 
aortic stenosis, the examiner noted that some of the symptoms 
were chest pain and syncope, which the veteran did not have 
before.  The examiner indicated that the aortic stenosis 
might have decreased the blood flow to fill out the coronary 
arteries that eventually became affected by this condition, 
but it was actually very difficult to determine the degree of 
aggravation of the coronary artery disease that might be 
attributed to this mild degree of aortic stenosis.  The VA 
examiner concluded that the veteran had service-connected 
rheumatic heart disease and non-service-connected coronary 
artery disease.

On VA examination in November 1999 the examiner noted that 
the veteran's physical examinations, as recent as 1995 and 
1997, revealed systolic ejection murmur that was not 
consistent with severe aortic stenosis.  The examiner noted 
that none of the veteran's previous clinical records, 
physical examination records, and imaging studies had shown 
clinically significant aortic stenosis.  The examiner 
indicated that although it was possible that the aortic 
stenosis may cause some symptoms similar to coronary artery 
disease, the examiner did not feel that the veteran had 
adequate evidence of clinically significant aortic stenosis 
to even cause or aggravate symptoms of coronary artery 
disease, based on his records.  The examiner also indicated 
that there was no clinical data suggesting that aortic 
stenosis would aggravate coronary artery disease progression, 
and opined that although the symptoms may overlap, a direct 
link did not exist between the two processes.  The VA 
examiner opined that the veteran's coronary artery disease 
was not likely to be aggravated by the mild aortic stenosis 
that he appeared to have.

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from injury suffered or disease 
incurred in or aggravated during service.  38 U.S.C.A. §§ 
1110.  The law also provides that a disability which is 
proximately due to or the result of a service-connected 
disability shall be service-connected.  38 C.F.R. § 3.310.  
When service connection is thus established for a secondary 
condition, the secondary condition is considered part of the 
original condition.  Id.  Service connection may also be 
established when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).

A claimant for benefits under a law administered by the VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The VA has the duty to assist a 
claimant in developing facts pertinent to the claim, if the 
claim is determined to be well grounded.  38 U.S.C.A. § 
5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim, 
as any such development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claim 
for service connection for coronary artery disease as 
secondary to the service-connected rheumatic heart disease is 
not well grounded.  To sustain a well grounded claim, the 
veteran must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a ); Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where a veteran served 90 days or 
more during a period of war or peacetime after December 31, 
1946 and coronary artery disease becomes manifest to a degree 
of 10 percent within 1 year from date of termination of 
active duty, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

Initially, it is noted that the claim for service connection 
for coronary artery disease based on incurrence during 
service is not well-grounded.  There is simply no medical 
evidence of coronary artery disease in service, nor has the 
veteran provided any medical evidence tending to establish 
that the heart related symptoms reported in service were 
associated with coronary artery disease.  Further, there is 
no medical evidence of coronary artery disease in the first 
year following service separation, thus, the presumptive 
provisions of the above cited law are not for application.  
Under such circumstances, it is clear that the nexus 
requirement established by Caluza has not been satisfied.  
Thus, the claim for service connection based on incurrence is 
not accompanied by sufficient evidence to render the claim 
plausible and must thus be denied as not well grounded.  

The veteran essentially contends that his coronary artery 
disease was aggravated by aortic stenosis, which he claims 
was caused by his service-connected rheumatic heart disease.  
The record reflects that the veteran has coronary artery 
disease.  Thus, the threshold requirement (medical evidence 
of current disability) for establishing a well-grounded claim 
of service connection has been satisfied.  There is, however, 
no competent (medical) evidence of a relationship (or nexus) 
between the veteran's coronary artery disease and his 
rheumatic heart disease, nor is there competent evidence 
showing that his coronary artery disease was aggravated by 
his rheumatic heart disease.  Although the VA examiner in 
1997 concluded that the veteran's coronary artery disease at 
the time of the initial symptomatology might have been 
"minimally aggravated" by whatever degree of trivial aortic 
stenosis there was at that time.  Moreover, a subsequent VA 
examiner in 1999, called on to clarify the relationship 
between the veteran's coronary artery disease and aortic 
stenosis, concluded that the veteran's coronary artery 
disease "was not likely aggravated" by the mild aortic 
stenosis that he appeared to have.  In this case, there is no 
further support for the conclusion that the aortic stenosis 
might have aggravated the coronary artery disease.  As such, 
the use of the term "might" have minimally aggravated is so 
speculative as to render the comment speculative and would 
not satisfy the requirement for nexus evidence.  See Bloom v. 
West, 12 Vet. App. 185 (1999).

Although the record reflects that the veteran and his 
representative have alleged that his coronary artery disease 
was aggravated by his aortic stenosis, lay statements, such 
as the veteran's and his representative's own assertions that 
his coronary artery disease is related to his aortic 
stenosis, which is related to his service-connected rheumatic 
heart disease, are not competent evidence in this matter.  As 
a layperson, neither the veteran nor his representative have 
the expertise to opine regarding medical etiology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Absent competent medical 
evidence showing that the veteran's coronary artery disease 
is related to, or was aggravated by, the service-connected 
rheumatic heart disease, the claim is not well-grounded, and 
he has not met the initial burden under 38 U.S.C.A. § 5107(a) 
as the evidence submitted does not cross the threshold of 
mere allegation.  Caluza, supra.  Thus, the instant claim is 
not well grounded as it lacks plausibility and must therefore 
be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for coronary artery disease 
to include as being secondary to service-connected rheumatic 
heart disease is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

